Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of 15/322,930, now issued as US Patent 10323,216, which is a 371 of PCT/EP2015/063667.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2021 has been entered. 
Claims 16, 23-24, 32-34, and 38 are pending.
Election/Restrictions
Applicant elected without traverse of Group I with an election of species of the first amylase as the mutant of SEQ ID NO:1 having the M202L substitution, the second amylase as the mutant of SEQ ID NO:2 having R118K, D183*, G184*, N195F, R320K, and R458K modifications, and the protease as the mutant of SEQ ID NO:3 having S9R, A15T, V66A, N212D, and Q239R substitutions in the reply filed on September 25, 2019.  Because applicant did not distinctly and specifically point out the supposed errors in the 
Claim 34 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 25, 2019. 
Newly amended claims are not directed to the elected species.  Therefore, search and examination has been extended to a subsequent species: an automatic dishwashing agent in solid form for hard surfaces comprising (1) a first mutant Bacillus sp. No. 707 α-amylase of SEQ ID NO:1, wherein said mutant has at least 99% sequence identity to SEQ ID NO:1 and has an M202L amino acid substitution, (2) a second mutant Bacillus sp. AA560 α-amylase of SEQ ID NO:2, wherein said mutant has at least 96% sequence identity to SEQ ID NO:2 and has M9, R118K, G149A, G186A, N195F, M202L, T257I, Y295F, N299Y, R320K, M323T, A339S, E345R, and/or R458K amino acid substitutions and/or D183 and G184 amino acid deletions corresponding to SEQ ID NO:2 and  (3) a mutant Bacillus lentus DSM 5483 protease, wherein said mutant has at least 99% sequence identity to SEQ ID NO:4 and has an R99E substitution, which is disclosed in the prior art, see the 103 rejection below.

Response to Arguments
 	Applicant’s amendment and arguments filed on May 27, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections 

Response to Amendment
The declaration under 37 CFR 1.132 filed May 27, 2021 is insufficient to overcome the rejection of claims 16, 23-24, 32-33, and 38 based upon 35 USC 103 as set forth in the last Office action because:  a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected.  MPEP 716.02(a).  In the instant case, the increased cleaning performance of the cleaning composition comprising two different amylases against starch is not unexpected because the two amylases are different amylases and their combined used can contribute to an enhanced cleaning across a broader temperature and/or substrate range and provide superior shine benefits, as disclosed by Souter ([0052]). Further, the increased cleaning performance observed is very small, about 7.5% increase when both amylases are used, and this increased cleaning performance is not unexpected in view of the teaching of Souter, that two or more amylases which can contribute to an enhanced cleaning across a broader temperature and/or substrate range and provide superior shine benefits ([0052]).  
Also, the cleaning performance of the cleaning composition comprising two different amylases against spaghetti is lower (1.4) than the cleaning performance of the cleaning composition comprising only the second amylase (2.0) and is slightly higher than the cleaning performance of the cleaning composition comprising only the first amylase (1.3).  Since one of ordinary skill in the art would not be able to determine a prima facie case of obviousness.  

Claim Objections
Claim 35 has been cancelled.  Therefore, the objection of claim 35 has been withdrawn.

The claims in this application do not commence on a separate sheet or electronic page in accordance with 37 CFR 1.52(b)(3) and 1.75(h). Claim 38 runs into page 5 of the Remarks.
Appropriate correction is required in response to this action.

	
Claim Rejections - 35 USC § 112
Claim 37 has been cancelled.  Therefore, the rejection of claim 37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn. 

Claim 37 has been cancelled.  Therefore, the rejection of claim 37 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or withdrawn.  
 
Claim 37 has been cancelled.  Therefore, the rejections of claim 37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirement have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Newly amended claim 16 recites a cleaning agent comprising a mutant of SEQ ID NO:4 having an R99E amino acid substitution.  Draborg does not disclose such a mutant.  Therefore, the rejection of claims 16, 23-24, 32-33, and 38 under 35 U.S.C. 103 as being unpatentable over Souter (EP 2 100 949 – form PTO-1449)  and Draborg (US 7,888,093 – cited previously on form PTO-892) has been withdrawn. 

Claims 16, 23-24, 32-33, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Souter (EP 2 100 949 – form PTO-1449) and Eiting (US 10,421,928 – cited previously on form PTO-892).
Souter discloses an automatic dishwashing agent comprising of multiple proteases and multiple low temperature α-amylases ([0006], [0024], [0039], and [0052]).  Regarding the first amylase of claim 16, Souter discloses a mutant of Bacillus sp. No. 707 α-amylase of SEQ ID NO:4 (which has 100% sequence identity to the Bacillus sp. No. 707 α-amylase SEQ ID NO:1 of the instant application, see the sequence alignment below), wherein said mutant has an M202L amino acid substitution corresponding to SEQ ID NO:1 of the instant application ([0008]-[0010]).  Regarding the second amylase of claim 16, Souter discloses a mutant of Bacillus sp. AA560 α-amylase of SEQ ID NO:2 (which has 100% sequence identity to SEQ ID NO:2 of the instant application, see the sequence alignment below), wherein said mutant has M9L, R118K, G149A, G186A, Bacillus lentus protease ([0005] and [0041]).  Souter discloses using two or more amylases which can contribute to an enhanced cleaning across a broader temperature and/or substrate range and provide superior shine benefits ([0052]).  Regarding claims 23 and 32, Souter discloses that the automatic dishwashing agent can comprise 0.2-10 mg of amylase per gram of the agent which falls within the range of 1 x 10-8 to 5 wt.% or 0.01 to 0.6 wt.% [0013].    Regarding claims 24 and 38, Souter discloses that the automatic dishwashing agent can comprise a surfactant ([0070]).  Regarding claim 33, Souter discloses that the automatic dishwashing agent can be in solid form ([0018]).    
The difference between the cleaning agent of Souter and the cleaning agent of the instant claims is that the cleaning agent of Souter does not comprise a mutant Bacillus lentus DSM 5483 protease having at least 99% sequence identity to SEQ ID NO:4 and having an R99E substitution nor disclose a ratio of the first amylase and second amylase of 1:1. 
Regarding the ratio of the amylases of claim 16, Souter discloses a cleaning agent comprising varying amounts of an amylase, 0.2 to 10 mg, 0.25 to 6 mg or 0.3 to 4 mg ([0013]).    One having ordinary skill would have recognized to combine the amylases in equal parts, such as employing two different amylases in a 1:1 ratio.  
Regarding claim 26, Eiting discloses variants of a Bacillus lentus protease of SEQ ID NO:2 (which has 100% sequence identity to SEQ ID NO:4 of the instant 
  Therefore, in combining the teachings of Souter and Eiting, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace/add the prior art Bacillus lentus proteases disclosed in the cleaning agent of Souter with the proteases of Eiting, which have enhanced cleaning performance, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   One having ordinary skill in the art would have been motivated to use the protease variants of Eiting because the protease variants of Eiting have enhanced cleaning performance in a cleaning agent.  One of ordinary skill in the art would have had a reasonable expectation of success since Souter discloses a cleaning or detergent agent with multiple amylases and multiple proteases and Eiting discloses protease variants having enhanced cleaning performance in cleaning agents.  The rationale to support a conclusion that the claims would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art and since the claimed 
Also, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the cleaning agent or the automatic dishwashing agent by employing the two amylases in equal parts in a 1:1 ratio since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  Using the known technique of varying the amount of the enzymes in a 1:1 ratio in the cleaning agent would have been obvious to one of ordinary skill since the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  One of ordinary skill in the art would have been capable of applying this known method of enhancement (varying the amount of the amylases, such as in equal parts) to a “base” device (cleaning agent comprising of amylases) in the prior art and the results would have been predictable to one of ordinary skill in the art.  
Therefore, the above references render claims 16, 23-24, 32-33, and 38 prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.  

This is not found persuasive.  A greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected.  MPEP 716.02(a).  In the instant case, the increased cleaning performance against starch of the cleaning composition comprising two different amylases is not unexpected because the two amylases are different amylases and their combined used can contribute to an enhanced cleaning across a broader temperature and/or substrate range and provide superior shine benefits, as disclosed by Souter ([0052]). Further, the increased cleaning performance observed is very small, about 7.5% increase when both amylases are used, and this increased cleaning performance is not unexpected in view of the teaching of Souter, that two or more amylases which can contribute to an enhanced cleaning across a broader temperature and/or substrate range and provide superior shine benefits ([0052]).  
Also, the cleaning performance of the cleaning composition comprising two different amylases against spaghetti is lower (1.4) than the cleaning performance of the cleaning composition comprising only the second amylase (2.0) and is slightly higher than the cleaning performance of the cleaning composition comprising only the first prima facie case of obviousness.  
Hence the rejection is maintained.

Claims 16, 23-24, 32-33, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Souter (EP 2 100 949 – form PTO-1449) and Wieland (US 2012/0238005 –form PTO-892).
Souter discloses an automatic dishwashing agent comprising of multiple proteases and multiple low temperature α-amylases ([0006], [0024], [0039], and [0052]).  Regarding the first amylase of claim 16, Souter discloses a mutant of Bacillus sp. No. 707 α-amylase of SEQ ID NO:4 (which has 100% sequence identity to the Bacillus sp. No. 707 α-amylase SEQ ID NO:1 of the instant application, see the sequence alignment below), wherein said mutant has an M202L amino acid substitution corresponding to SEQ ID NO:1 of the instant application ([0008]-[0010]).  Regarding the second amylase of claim 16, Souter discloses a mutant of Bacillus sp. AA560 α-amylase of SEQ ID NO:2 (which has 100% sequence identity to SEQ ID NO:2 of the instant application, see the sequence alignment below), wherein said mutant has M9L, R118K, G149A, G186A, N195F, M202L, T257I, Y295F, N299Y, R320K, M323T, A339S, E345R, and/or R458K amino acid substitutions and/or D183 and G184 amino acid deletions corresponding to SEQ ID NO:2 of the instant application ([0008]-[0009] and [0049]-[0050]).  Regarding the protease of claims 16, Souter discloses using variants of a Bacillus lentus protease -8 to 5 wt.% or 0.01 to 0.6 wt.% [0013].    Regarding claims 24 and 38, Souter discloses that the automatic dishwashing agent can comprise a surfactant ([0070]).  Regarding claim 33, Souter discloses that the automatic dishwashing agent can be in solid form ([0018]).    
The difference between the cleaning agent of Souter and the cleaning agent of the instant claims is that the cleaning agent of Souter does not comprise a mutant Bacillus lentus DSM 5483 protease having at least 99% sequence identity to SEQ ID NO:4 and having an R99E substitution nor disclose a ratio of the first amylase and second amylase of 1:1. 
Regarding the ratio of the amylases of claim 16, Souter discloses a cleaning agent comprising varying amounts of an amylase, 0.2 to 10 mg, 0.25 to 6 mg or 0.3 to 4 mg ([0013]).  One having ordinary skill would have recognized to combine the amylases in equal parts, such as employing two different amylases in a 1:1 ratio.  
Regarding the protease of claim 16, Wieland discloses a cleaning agent for hard surfaces comprising a variant of Bacillus lentus protease of SEQ ID NO:1 (which has 100% sequence identity to SEQ ID NO:4 of the instant application see the sequence alignment below), wherein said variant has an R99E substitution (SEQ ID NO:2, [0009], [0014], and [0051] and see the sequence alignment below).   Wieland discloses that this mutant has improved washing performance, proteolytic activity and stability and are Bacillus α-amylases in addition the above protease in a cleaning agent ([0115]-[0116]). 
Therefore, in combining the teachings of Souter and Wieland, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace/add the prior art Bacillus lentus proteases disclosed in the cleaning agent of Souter with Bacillus lentus protease variant of Wieland, which has improved washing performance, proteolytic activity, and storage stability used in cleaning agents, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   One having ordinary skill in the art would have been motivated to use the protease variant of Wieland because the protease variant of Wieland has improved washing performance, proteolytic activity, and storage stability.  One of ordinary skill in the art would have had a reasonable expectation of success since Souter discloses a cleaning or detergent agent with multiple amylases and multiple proteases and Wieland discloses a protease variant having improved washing performance, proteolytic activity, and storage stability in cleaning agents.  The rationale to support a conclusion that the claims would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art and since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.   

Therefore, the above references render claims 16, 23-24, 32-33, and 38 prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

s 16, 23-24, 32-33, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,323,216 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claim 16 of the instant application and claims 1-20 of the reference patent are both directed to an automatic dishwashing agent in solid form for hard surfaces comprising (1) a first mutant Bacillus sp. No. 707 α-amylase of SEQ ID NO:1, wherein said mutant has the M202L amino acid substitution (see claims 1, 2, 13, and 20 of the reference patent), (2) a second mutant Bacillus sp. AA560 α-amylase of SEQ ID NO:2, wherein said mutant has M9, R118K, G149A, G186A, N195F, M202L, T257I, Y295F, N299Y, R320K, M323T, A339S, E345R, and/or R458K amino acid substitutions and/or D183 and G184 amino acid deletions corresponding to SEQ ID NO:2 (see claims 1, 3, 5, and 20 of the reference patent), and  (3) a mutant Bacillus lentus DSM 5483 protease, wherein said mutant has an R99E substitution (see claims 6-7 of the reference patent and SEQ ID NO:7 recited in claim 7 of the reference patent).  The amylases of SEQ ID NOs:1-2 of the instant application have 100% sequence identity to the amylases of SEQ ID NOs:1-2, respectively, of the reference patent. The protease of SEQ ID NO:7 of the reference patent differs from the protease of SEQ ID NO:4 of the instant application at position 99. SEQ ID NO:7 of the reference patent is a mutant Bacillus lentus DSM 5483 having an R99E amino acid substitution.   Claims 23 and 32 of the instant application and claim 9 of the reference patent are both directed to weight fraction of each of the amylase from about 1 x10-8 to about 5 wt. %.  Claim 24, 33, and 38 of the instant application and claims 10-11 of the reference patent are both directed .  
 The difference between the claims of the instant application and the claims of the reference patent is the mass ratio of the first amylase and the second amylase of the reference patent is 10:1 and the ratio of the instant claims is 1:1.  However, one having ordinary skill would have recognized to combine the amylases in equal parts, such as employing the two different amylases in a 1:1 ratio. 
Therefore, claims 16, 23-24, 32-33, and 38 of the instant application cannot be considered patentably distinct over claims 1-20 of the reference patent Claims 1-3, 7-9, and 15 of the instant application cannot be considered patentably distinct over claims 1-20 of the reference patent when there is specifically recited embodiment that would anticipate claims 16, 23-24, 32-33, and 38 of the instant application.  Alternatively, claims 16, 23-24, 32-33, and 38 of the instant application cannot be considered patentably distinct over claims 1-20 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claims 1-20 of the reference patent by selecting a specifically disclosed embodiment that supports those claimed, i.e. the specific combination of the Bacillus sp. no. 707 amylase and variant Bacillus sp. AA560 amylase variant in a 1:1 ratio, and Bacillus lentus DSM 5483 protease.  One of ordinary skill in the art would have been motivated to do this because the embodiments claimed in the instant claims are disclosed as being a preferred embodiment within claims 1-20 of the reference patent and it would have been obvious to one ordinary skill to combine the two different amylases in equal parts in a 1:1 ratio.
Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 16, 23-24, 32-33, and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-12, 14, 16-19, and 22-26 of copending Application No. 16/509,873 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claim 16 of the instant application and claims 1-5, 7, 9-12, 14, 16-19, and 22-26 of the reference application are both directed to an automatic dishwashing agent in solid form for hard surfaces comprising (1) a first mutant Bacillus sp. No. 707 α-amylase of SEQ ID NO:1, wherein said mutant has the M202L amino acid substitution (see claims 1, 2, 16, and 26 of the reference application), (2) a second mutant Bacillus sp. AA560 α-amylase of SEQ ID NO:2, wherein said mutant has M9, R118K, G149A, G186A, N195F, M202L, T257I, Y295F, N299Y, R320K, M323T, A339S, E345R, and/or R458K amino acid substitutions and/or D183 and G184 amino acid deletions corresponding to SEQ ID NO:2 (see claims 1, 3, 5, and 26 of the reference application), and (3) a mutant Bacillus lentus DSM 5483 protease, wherein said mutant has an R99E substitution (see claims 1 and 7 of the reference application and SEQ ID NO:9 recited in claim 7 of the reference application), and wherein the ratio of the first amylase and the second amylase is about 1:1 (see claim 9 of the reference application).  The amylases of SEQ ID NOs:1-2 of the instant application have 100% sequence identity to the amylases of SEQ ID NOs:1-2, respectively, of the reference patent. The protease of SEQ ID NO:9 of the reference application differs from the protease of SEQ ID NO:4 of the instant application at Bacillus lentus DSM 5483 having an R99E amino acid substitution.   Claims 23 and 32 of the instant application and claim 10 of the reference application are both directed to weight fraction of each of the amylase from about 1 x10-8 to about 5 wt. %.  Claim 24, 33, and 38 of the instant application and claims 11-12 of the reference application are both directed to a cleaning agent comprising identical components and an automatic dishwashing agent.  
Therefore, claims 16, 23-24, 32-33, and 38 of the instant application cannot be considered patentably distinct over claims 1-5, 7, 9-12, 14, 16-19, and 22-26 of the reference application.  Claims 16, 23-24, 32-33, and 3 of the instant application cannot be considered patentably distinct over claims 1-5, 7, 9-12, 14, 16-19, and 22-26 of the reference application when there is specifically recited embodiment that would anticipate claims 16, 23-24, 32-33, and 38 of the instant application.  Alternatively, claims 16, 23-24, 32-33, and 38 of the instant application cannot be considered patentably distinct over claims 1-5, 7, 9-12, 14, 16-19, and 22-26 of the reference application because it would have been obvious to one having ordinary skill in the art to modify claims 1-5, 7, 9-12, 14, 16-19, and 22-26 of the reference application t by selecting a specifically disclosed embodiment that supports those claimed, i.e. the specific combination of the Bacillus sp. no. 707 amylase, variant Bacillus sp. AA560 amylase variant, and Bacillus lentus DSM 5483 protease.  One of ordinary skill in the art would have been motivated to do this because the embodiments claimed in the instant claims are disclosed as being a preferred embodiment within claims 1-5, 7, 9-12, 14, 16-19, and 22-26 of the reference application.
Therefore, the conflicting claims are not patentably distinct from each other.  

Applicant has requested that the rejection be held in abeyance until identification of allowable subject matter.

Claims 16, 23-24, 32-33, and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-11, 13 and 15-22 of copending Application No. 15/315,173 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claim 16 of the instant application and claims 1-5, 7, 9-12, 14, 16-19, and 22-26 of the reference application are both directed to an automatic dishwashing agent in solid form for hard surfaces comprising (1) a first mutant Bacillus sp. No. 707 α-amylase of SEQ ID NO:1, wherein said mutant has the M202L amino acid substitution (see claims 1, 3, and 16-17 of the reference application), (2) a second mutant Bacillus sp. AA560 α-amylase of SEQ ID NO:2, wherein said mutant has M9, R118K, G149A, G186A, N195F, M202L, T257I, Y295F, N299Y, R320K, M323T, A339S, E345R, and/or R458K amino acid substitutions and/or D183 and G184 amino acid deletions corresponding to SEQ ID NO:2 (see claims 1, 4, and 18-22 of the reference application), and (3) a mutant Bacillus lentus DSM 5483 protease, wherein said mutant has an R99E substitution or the protease of SEQ ID NO:9 of the reference application (see claim 1 of the reference application and SEQ ID NO:9 recited in claim 1 of the reference application), and wherein the ratio of the first amylase and the second amylase is about 1:1 (see claim 9 of the reference application).  The amylases of SEQ  The protease of SEQ ID NO:9 of the reference application differs from the protease of SEQ ID NO:4 of the instant application at position 99. SEQ ID NO:9 of the reference application is a mutant Bacillus lentus DSM 5483 having an R99E amino acid substitution.   Claims 23 and 32 of the instant application and claim 8 of the reference application are both directed to weight fraction of each of the amylase from about 1 x10-8 to about 5 wt. %.  Claim 24, 33, and 38 of the instant application and claims 10-11, 13, and 15 of the reference application are both directed to a cleaning agent comprising identical components and an automatic dishwashing agent.  
Therefore, claims 16, 23-24, 32-33, and 38 of the instant application cannot be considered patentably distinct over claims 1-6, 8-11, 13 and 15-22 of the reference application.  Claims 16, 23-24, 32-33, and 3 of the instant application cannot be considered patentably distinct over claims 1-6, 8-11, 13 and 15-22 of the reference application when there is specifically recited embodiment that would anticipate claims 16, 23-24, 32-33, and 38 of the instant application.  Alternatively, claims 16, 23-24, 32-33, and 38 of the instant application cannot be considered patentably distinct over claims 1-6, 8-11, 13 and 15-22 of the reference application because it would have been obvious to one having ordinary skill in the art to modify claims 1-6, 8-11, 13 and 15-22of the reference application t by selecting a specifically disclosed embodiment that supports those claimed, i.e. the specific combination of the Bacillus sp. no. 707 amylase variant, Bacillus sp. AA560 amylase variant, and Bacillus lentus DSM 5483 protease varaint.  One of ordinary skill in the art would have been motivated to do this because 
Therefore, the conflicting claims are not patentably distinct from each other.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has requested that the rejection be held in abeyance until identification of allowable subject matter.


Newly amended claim 16 no longer recites a protease variant of SEQ ID NO:3.  Therefore, the nonstatutory double patenting rejection  as being unpatentable over claims 1-4 of U.S. Patent No. 10,421,928 (reference patent, form PTO-892) in view of Souter (EP 2 100 949 – form PTO-1449) has been withdrawn. 


Conclusion

	Claims 16, 23-24, 32-34, and 38 are pending.

	Claim 34 is withdrawn.

	Claims 16, 23-24, 32-33, and 38 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


“Qy”: SEQ ID NO:1 of the instant application.  “Db”: SEQ ID NO:4 of Souter (EP 2 100 949).

AXQ48204
ID   AXQ48204 standard; protein; 485 AA.
XX
AC   AXQ48204;
XX
DT   29-OCT-2009  (first entry)
XX
DE   Bacillus sp. 707 derived amylase protein, SEQ ID 4.
XX
KW   Amylase; dishwashing; surfactant; thermostable.
XX
OS   Bacillus sp. 707.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 172
FT                   /note= "Possible mutation site"
FT   Misc-difference 202
FT                   /note= "Possible mutation site"
FT   Misc-difference 208
FT                   /note= "Possible mutation site"
FT   Misc-difference 255
FT                   /note= "Possible mutation site"
FT   Misc-difference 261
FT                   /note= "Possible mutation site"
XX
CC PN   EP2100949-A1.
XX
CC PD   16-SEP-2009.
XX
CC PF   18-SEP-2008; 2008EP-00164650.
XX
PR   14-MAR-2008; 2008EP-00152749.
XX
CC PA   (PROC ) PROCTER&GAMBLE CO.
XX
CC PI   Souter PF;
XX
DR   WPI; 2009-N59414/63.
XX
CC PT   Detergent composition, useful in automatic dishwashing machine, comprises
CC PT   an active protease, and an active low temperature amylase, where the 
CC PT   protease is a variant of a protease that has a specific identity with 
CC PT   amino acid sequence.
XX
CC PS   Claim 4; SEQ ID NO 4; 30pp; English.
XX
CC   The present invention relates to a novel automatic dishwashing detergent 
CC   composition useful in dishwashing machine at a low temperature. The 
CC   dishwashing detergent composition comprises an active protease, and a low
CC   temperature active amylase in specific amounts. The active protease is a 
CC   variant of an alkaline protease derived from Bacillus alcalophilus and 
CC   the low temperature active amylase is derived from Bacillus sp. and 
CC   Bacillus licheniformis. The active amylase comprises the variations 
CC   R118K, D183del, G184del, N195F, R320K and R458K. The active protease 
CC   comprises the variations G116V, S126L, P127Q and S128A. The composition 
CC   provides cleaning and finishing benefits across a wide range of 
CC   temperatures, improves the energy profile of the dishwashing process and 
CC   allows for a more energy efficient dishwashing processes without 
CC   compromising in cleaning and finishing. The composition also prevents 

CC   707 derived amylase protein used in the automatic dishwashing detergent 
CC   composition of the invention.
XX
SQ   Sequence 485 AA;

  Query Match             100.0%;  Score 2703;  DB 15;  Length 485;
  Best Local Similarity   100.0%;  
  Matches  485;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHNGTNGTMMQYFEWYLPNDGNHWNRLNSDASNLKSKGITAVWIPPAWKGASQNDVGYGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 HHNGTNGTMMQYFEWYLPNDGNHWNRLNSDASNLKSKGITAVWIPPAWKGASQNDVGYGA 60

Qy         61 YDLYDLGEFNQKGTVRTKYGTRSQLQAAVTSLKNNGIQVYGDVVMNHKGGADATEMVRAV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YDLYDLGEFNQKGTVRTKYGTRSQLQAAVTSLKNNGIQVYGDVVMNHKGGADATEMVRAV 120

Qy        121 EVNPNNRNQEVTGEYTIEAWTRFDFPGRGNTHSSFKWRWYHFDGVDWDQSRRLNNRIYKF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EVNPNNRNQEVTGEYTIEAWTRFDFPGRGNTHSSFKWRWYHFDGVDWDQSRRLNNRIYKF 180

Qy        181 RGHGKAWDWEVDTENGNYDYLMYADIDMDHPEVVNELRNWGVWYTNTLGLDGFRIDAVKH 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RGHGKAWDWEVDTENGNYDYLMYADIDMDHPEVVNELRNWGVWYTNTLGLDGFRIDAVKH 240

Qy        241 IKYSFTRDWINHVRSATGKNMFAVAEFWKNDLGAIENYLQKTNWNHSVFDVPLHYNLYNA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IKYSFTRDWINHVRSATGKNMFAVAEFWKNDLGAIENYLQKTNWNHSVFDVPLHYNLYNA 300

Qy        301 SKSGGNYDMRNIFNGTVVQRHPSHAVTFVDNHDSQPEEALESFVEEWFKPLAYALTLTRE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SKSGGNYDMRNIFNGTVVQRHPSHAVTFVDNHDSQPEEALESFVEEWFKPLAYALTLTRE 360

Qy        361 QGYPSVFYGDYYGIPTHGVPAMRSKIDPILEARQKYAYGKQNDYLDHHNIIGWTREGNTA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QGYPSVFYGDYYGIPTHGVPAMRSKIDPILEARQKYAYGKQNDYLDHHNIIGWTREGNTA 420

Qy        421 HPNSGLATIMSDGAGGSKWMFVGRNKAGQVWSDITGNRTGTVTINADGWGNFSVNGGSVS 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 HPNSGLATIMSDGAGGSKWMFVGRNKAGQVWSDITGNRTGTVTINADGWGNFSVNGGSVS 480

Qy        481 IWVNK 485
              |||||
Db        481 IWVNK 485


“Qy”: SEQ ID NO:2 of the instant application.  “Db”: SEQ ID NO:2 of Souter (EP 2 100 949).

AXQ48202
ID   AXQ48202 standard; protein; 485 AA.
XX
AC   AXQ48202;
XX
DT   29-OCT-2009  (first entry)
XX
DE   Bacillus sp. AA560 derived amylase protein, SEQ ID 2.
XX
KW   Amylase; dishwashing; surfactant; thermostable.
XX
OS   Bacillus sp.; AA560.

FH   Key             Location/Qualifiers
FT   Misc-difference 9
FT                   /note= "Possible mutation site"
FT   Misc-difference 26
FT                   /note= "Possible mutation site"
FT   Misc-difference 118
FT                   /note= "Possible mutation site"
FT   Misc-difference 149
FT                   /note= "Possible mutation site"
FT   Misc-difference 182
FT                   /note= "Possible mutation site"
FT   Misc-difference 183
FT                   /note= "Possible mutation site"
FT   Misc-difference 184
FT                   /note= "Possible mutation site"
FT   Misc-difference 186
FT                   /note= "Possible mutation site"
FT   Misc-difference 195
FT                   /note= "Possible mutation site"
FT   Misc-difference 202
FT                   /note= "Possible mutation site"
FT   Misc-difference 257
FT                   /note= "Possible mutation site"
FT   Misc-difference 295
FT                   /note= "Possible mutation site"
FT   Misc-difference 299
FT                   /note= "Possible mutation site"
FT   Misc-difference 320
FT                   /note= "Possible mutation site"
FT   Misc-difference 323
FT                   /note= "Possible mutation site"
FT   Misc-difference 339
FT                   /note= "Possible mutation site"
FT   Misc-difference 458
FT                   /note= "Possible mutation site"
XX
CC PN   EP2100949-A1.
XX
CC PD   16-SEP-2009.
XX
CC PF   18-SEP-2008; 2008EP-00164650.
XX
PR   14-MAR-2008; 2008EP-00152749.
XX
CC PA   (PROC ) PROCTER&GAMBLE CO.
XX
CC PI   Souter PF;
XX
DR   WPI; 2009-N59414/63.
XX
CC PT   Detergent composition, useful in automatic dishwashing machine, comprises
CC PT   an active protease, and an active low temperature amylase, where the 
CC PT   protease is a variant of a protease that has a specific identity with 
CC PT   amino acid sequence.
XX
CC PS   Claim 3; SEQ ID NO 2; 30pp; English.
XX
CC   The present invention relates to a novel automatic dishwashing detergent 
CC   composition useful in dishwashing machine at a low temperature. The 
CC   dishwashing detergent composition comprises an active protease, and a low
CC   temperature active amylase in specific amounts. The active protease is a 
CC   variant of an alkaline protease derived from Bacillus alcalophilus and 

CC   Bacillus licheniformis. The active amylase comprises the variations 
CC   R118K, D183del, G184del, N195F, R320K and R458K. The active protease 
CC   comprises the variations G116V, S126L, P127Q and S128A. The composition 
CC   provides cleaning and finishing benefits across a wide range of 
CC   temperatures, improves the energy profile of the dishwashing process and 
CC   allows for a more energy efficient dishwashing processes without 
CC   compromising in cleaning and finishing. The composition also prevents 
CC   grit formation on washed items. The present sequence is a Bacillus sp. 
CC   AA560 derived amylase protein used in the automatic dishwashing detergent
CC   composition of the invention.
XX
SQ   Sequence 485 AA;

  Query Match             100.0%;  Score 2708;  DB 15;  Length 485;
  Best Local Similarity   100.0%;  
  Matches  485;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHNGTNGTMMQYFEWYLPNDGNHWNRLRSDASNLKDKGISAVWIPPAWKGASQNDVGYGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 HHNGTNGTMMQYFEWYLPNDGNHWNRLRSDASNLKDKGISAVWIPPAWKGASQNDVGYGA 60

Qy         61 YDLYDLGEFNQKGTIRTKYGTRNQLQAAVNALKSNGIQVYGDVVMNHKGGADATEMVRAV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YDLYDLGEFNQKGTIRTKYGTRNQLQAAVNALKSNGIQVYGDVVMNHKGGADATEMVRAV 120

Qy        121 EVNPNNRNQEVSGEYTIEAWTKFDFPGRGNTHSNFKWRWYHFDGVDWDQSRKLNNRIYKF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EVNPNNRNQEVSGEYTIEAWTKFDFPGRGNTHSNFKWRWYHFDGVDWDQSRKLNNRIYKF 180

Qy        181 RGDGKGWDWEVDTENGNYDYLMYADIDMDHPEVVNELRNWGVWYTNTLGLDGFRIDAVKH 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RGDGKGWDWEVDTENGNYDYLMYADIDMDHPEVVNELRNWGVWYTNTLGLDGFRIDAVKH 240

Qy        241 IKYSFTRDWINHVRSATGKNMFAVAEFWKNDLGAIENYLNKTNWNHSVFDVPLHYNLYNA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IKYSFTRDWINHVRSATGKNMFAVAEFWKNDLGAIENYLNKTNWNHSVFDVPLHYNLYNA 300

Qy        301 SKSGGNYDMRQIFNGTVVQRHPMHAVTFVDNHDSQPEEALESFVEEWFKPLAYALTLTRE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SKSGGNYDMRQIFNGTVVQRHPMHAVTFVDNHDSQPEEALESFVEEWFKPLAYALTLTRE 360

Qy        361 QGYPSVFYGDYYGIPTHGVPAMKSKIDPILEARQKYAYGRQNDYLDHHNIIGWTREGNTA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QGYPSVFYGDYYGIPTHGVPAMKSKIDPILEARQKYAYGRQNDYLDHHNIIGWTREGNTA 420

Qy        421 HPNSGLATIMSDGAGGNKWMFVGRNKAGQVWTDITGNRAGTVTINADGWGNFSVNGGSVS 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 HPNSGLATIMSDGAGGNKWMFVGRNKAGQVWTDITGNRAGTVTINADGWGNFSVNGGSVS 480

Qy        481 IWVNK 485
              |||||
Db        481 IWVNK 485

“Qy”: SEQ ID NO:4 of the instant application.  “Db”: SEQ ID NO:2 of Eiting (US 10,421,928).

US-14-927-609-2
; Sequence 2, Application US/14927609
; Patent No. 10421928
; GENERAL INFORMATION
;  APPLICANT: Henkel AG & Co. KGaA

;  FILE REFERENCE: PT031731
;  CURRENT APPLICATION NUMBER: US/14/927,609
;  CURRENT FILING DATE: 2015-10-30
;  PRIOR APPLICATION NUMBER: DE102013207933.8
;  PRIOR FILING DATE: 2013-04-30
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 269
;  TYPE: PRT
;  ORGANISM: Bacillus lentus
US-14-927-609-2

  Query Match             100.0%;  Score 1362;  DB 1;  Length 269;
  Best Local Similarity   100.0%;  
  Matches  269;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AQSVPWGISRVQAPAAHNRGLTGSGVKVAVLDTGISTHPDLNIRGGASFVPGEPSTQDGN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AQSVPWGISRVQAPAAHNRGLTGSGVKVAVLDTGISTHPDLNIRGGASFVPGEPSTQDGN 60

Qy         61 GHGTHVAGTIAALNNSIGVLGVAPSAELYAVKVLGADGRGAISSIAQGLEWAGNNGMHVA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GHGTHVAGTIAALNNSIGVLGVAPSAELYAVKVLGADGRGAISSIAQGLEWAGNNGMHVA 120

Qy        121 NLSLGSPSPSATLEQAVNSATSRGVLVVAASGNSGASSISYPARYANAMAVGATDQNNNR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NLSLGSPSPSATLEQAVNSATSRGVLVVAASGNSGASSISYPARYANAMAVGATDQNNNR 180

Qy        181 ASFSQYGAGLDIVAPGVNVQSTYPGSTYASLNGTSMATPHVAGAAALVKQKNPSWSNVQI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ASFSQYGAGLDIVAPGVNVQSTYPGSTYASLNGTSMATPHVAGAAALVKQKNPSWSNVQI 240

Qy        241 RNHLKNTATSLGSTNLYGSGLVNAEAATR 269
              |||||||||||||||||||||||||||||
Db        241 RNHLKNTATSLGSTNLYGSGLVNAEAATR 269

“Qy”: SEQ ID NO:4 of the instant application.  “Db”: SEQ ID NO:4 of Eiting (US 10,421,928).

US-14-927-609-4
; Sequence 4, Application US/14927609
; Patent No. 10421928
; GENERAL INFORMATION
;  APPLICANT: Henkel AG & Co. KGaA
;  TITLE OF INVENTION: Cleaning Agent Containing Proteases
;  FILE REFERENCE: PT031731
;  CURRENT APPLICATION NUMBER: US/14/927,609
;  CURRENT FILING DATE: 2015-10-30
;  PRIOR APPLICATION NUMBER: DE102013207933.8
;  PRIOR FILING DATE: 2013-04-30
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 269
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: Optimized B. lentus alkaline protease variant
US-14-927-609-4


  Best Local Similarity   99.6%;  
  Matches  268;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 AQSVPWGISRVQAPAAHNRGLTGSGVKVAVLDTGISTHPDLNIRGGASFVPGEPSTQDGN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AQSVPWGISRVQAPAAHNRGLTGSGVKVAVLDTGISTHPDLNIRGGASFVPGEPSTQDGN 60

Qy         61 GHGTHVAGTIAALNNSIGVLGVAPSAELYAVKVLGADGRGAISSIAQGLEWAGNNGMHVA 120
              |||||||||||||||||||||||||||||||||||||| |||||||||||||||||||||
Db         61 GHGTHVAGTIAALNNSIGVLGVAPSAELYAVKVLGADGEGAISSIAQGLEWAGNNGMHVA 120

Qy        121 NLSLGSPSPSATLEQAVNSATSRGVLVVAASGNSGASSISYPARYANAMAVGATDQNNNR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NLSLGSPSPSATLEQAVNSATSRGVLVVAASGNSGASSISYPARYANAMAVGATDQNNNR 180

Qy        181 ASFSQYGAGLDIVAPGVNVQSTYPGSTYASLNGTSMATPHVAGAAALVKQKNPSWSNVQI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ASFSQYGAGLDIVAPGVNVQSTYPGSTYASLNGTSMATPHVAGAAALVKQKNPSWSNVQI 240

Qy        241 RNHLKNTATSLGSTNLYGSGLVNAEAATR 269
              |||||||||||||||||||||||||||||
Db        241 RNHLKNTATSLGSTNLYGSGLVNAEAATR 269



“Qy”: SEQ ID NO:4 of the instant application.  “Db”: SEQ ID NO:1 of Wieland (US 2012/0238005).


US-13-422-260A-1
; Sequence 1, Application US/13422260A
; Publication No. US20120238005A1
; GENERAL INFORMATION
;  APPLICANT: Wieland, Susanne
;  APPLICANT:Siegert, Petra
;  APPLICANT:Spitz, Astrid
;  APPLICANT:Maurer, Karl-Heinz
;  APPLICANT:O'Connell, Timothy
;  APPLICANT:Prueser, Inken
;  APPLICANT:Schiedel, Marc-Steffen
;  APPLICANT:Eiting, Thomas
;  APPLICANT:Sendor-Mueller, Dorota
;  APPLICANT:Bastigkeit, Thomas
;  APPLICANT:Benda, Konstantin
;  APPLICANT:Mueller, Sven
;  TITLE OF INVENTION: Storage-stable liquid detergent or cleaning agents
;  TITLE OF INVENTION:containing proteases
;  FILE REFERENCE: H 08707 US
;  CURRENT APPLICATION NUMBER: US/13/422,260A
;  CURRENT FILING DATE: 2012-06-04
;  PRIOR APPLICATION NUMBER: PCT/EP2010/063556
;  PRIOR FILING DATE: 2010-09-15
;  PRIOR APPLICATION NUMBER: DE 102009029513
;  PRIOR FILING DATE: 2009-09-16
;  NUMBER OF SEQ ID NOS: 8
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 1
;  LENGTH: 269
;  TYPE: PRT
;  ORGANISM: Bacillus lentus


  Query Match             100.0%;  Score 1362;  DB 10;  Length 269;
  Best Local Similarity   100.0%;  
  Matches  269;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AQSVPWGISRVQAPAAHNRGLTGSGVKVAVLDTGISTHPDLNIRGGASFVPGEPSTQDGN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AQSVPWGISRVQAPAAHNRGLTGSGVKVAVLDTGISTHPDLNIRGGASFVPGEPSTQDGN 60

Qy         61 GHGTHVAGTIAALNNSIGVLGVAPSAELYAVKVLGADGRGAISSIAQGLEWAGNNGMHVA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GHGTHVAGTIAALNNSIGVLGVAPSAELYAVKVLGADGRGAISSIAQGLEWAGNNGMHVA 120

Qy        121 NLSLGSPSPSATLEQAVNSATSRGVLVVAASGNSGASSISYPARYANAMAVGATDQNNNR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NLSLGSPSPSATLEQAVNSATSRGVLVVAASGNSGASSISYPARYANAMAVGATDQNNNR 180

Qy        181 ASFSQYGAGLDIVAPGVNVQSTYPGSTYASLNGTSMATPHVAGAAALVKQKNPSWSNVQI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ASFSQYGAGLDIVAPGVNVQSTYPGSTYASLNGTSMATPHVAGAAALVKQKNPSWSNVQI 240

Qy        241 RNHLKNTATSLGSTNLYGSGLVNAEAATR 269
              |||||||||||||||||||||||||||||
Db        241 RNHLKNTATSLGSTNLYGSGLVNAEAATR 269



“Qy”: SEQ ID NO:4 of the instant application.  “Db”: SEQ ID NO:2 of Wieland (US 2012/0238005).


 US-13-422-260A-2
; Sequence 2, Application US/13422260A
; Publication No. US20120238005A1
; GENERAL INFORMATION
;  APPLICANT: Wieland, Susanne
;  APPLICANT:Siegert, Petra
;  APPLICANT:Spitz, Astrid
;  APPLICANT:Maurer, Karl-Heinz
;  APPLICANT:O'Connell, Timothy
;  APPLICANT:Prueser, Inken
;  APPLICANT:Schiedel, Marc-Steffen
;  APPLICANT:Eiting, Thomas
;  APPLICANT:Sendor-Mueller, Dorota
;  APPLICANT:Bastigkeit, Thomas
;  APPLICANT:Benda, Konstantin
;  APPLICANT:Mueller, Sven
;  TITLE OF INVENTION: Storage-stable liquid detergent or cleaning agents
;  TITLE OF INVENTION:containing proteases
;  FILE REFERENCE: H 08707 US
;  CURRENT APPLICATION NUMBER: US/13/422,260A
;  CURRENT FILING DATE: 2012-06-04
;  PRIOR APPLICATION NUMBER: PCT/EP2010/063556
;  PRIOR FILING DATE: 2010-09-15
;  PRIOR APPLICATION NUMBER: DE 102009029513
;  PRIOR FILING DATE: 2009-09-16
;  NUMBER OF SEQ ID NOS: 8
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 2
;  LENGTH: 269

;  ORGANISM: Bacillus lentus
US-13-422-260A-2

  Query Match             99.6%;  Score 1357;  DB 10;  Length 269;
  Best Local Similarity   99.6%;  
  Matches  268;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 AQSVPWGISRVQAPAAHNRGLTGSGVKVAVLDTGISTHPDLNIRGGASFVPGEPSTQDGN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AQSVPWGISRVQAPAAHNRGLTGSGVKVAVLDTGISTHPDLNIRGGASFVPGEPSTQDGN 60

Qy         61 GHGTHVAGTIAALNNSIGVLGVAPSAELYAVKVLGADGRGAISSIAQGLEWAGNNGMHVA 120
              |||||||||||||||||||||||||||||||||||||| |||||||||||||||||||||
Db         61 GHGTHVAGTIAALNNSIGVLGVAPSAELYAVKVLGADGEGAISSIAQGLEWAGNNGMHVA 120

Qy        121 NLSLGSPSPSATLEQAVNSATSRGVLVVAASGNSGASSISYPARYANAMAVGATDQNNNR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NLSLGSPSPSATLEQAVNSATSRGVLVVAASGNSGASSISYPARYANAMAVGATDQNNNR 180

Qy        181 ASFSQYGAGLDIVAPGVNVQSTYPGSTYASLNGTSMATPHVAGAAALVKQKNPSWSNVQI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ASFSQYGAGLDIVAPGVNVQSTYPGSTYASLNGTSMATPHVAGAAALVKQKNPSWSNVQI 240

Qy        241 RNHLKNTATSLGSTNLYGSGLVNAEAATR 269
              |||||||||||||||||||||||||||||
Db        241 RNHLKNTATSLGSTNLYGSGLVNAEAATR 269023